On Application for Behearing.

Per Curiam.

We have read the earnest and carefully prepared brief of appellant for a rehearing. Our views, as heretofore expressed, remain unchanged.
*263We deem it proper to add that appellant particularly directs our attention to the sentence in the judgment appealed from reserving to appellee the right to sue' for damages and asks that it be eliminated entirely from the judgment. We have heretofore expressed ourselves clearly upon the subject and we think our views as expressed sufficiently dispose of the question of damages without the necessity of a special amendment.
Rehearing refused.